IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RAYMOND AND MARTHA PEPPELMAN,                : No. 890 MAL 2015
H/W,                                         :
                                             :
                   Respondents               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
            v.                               :
                                             :
                                             :
THE DAVID CUTLER GROUP A/K/A                 :
DCG,                                         :
                                             :
                   Petitioners               :


                                        ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Eakin did not participate in the decision of this matter.